Case 2:19-cv-00627-MCE-KJN Document 5-6 Filed 05/03/19 Page 1 of 9




                                             EXHIBIT B
REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION OF DEFENDANTS WARRIOR
TRADING, INC. AND ROSS CAMERON FOR JUDGMENT ON THE PLEADINGS; OR, IN THE
                                   ALTERNATIVE, TO STAY THE PRESENT CASE
     Case 2:19-cv-00627-MCE-KJN Document 5-6 Filed 05/03/19 Page 2 of 9
                       Mcdonald                                   carano




Leigh Goddard                                                                                    Reply to Reno
lgoddard@mcdonaldcarano. com
Laura Jacobsen
ljacobsen@mcdonaldcarano.com




                                               January 2, 2019




Via U.S. Mail and E-Mail


Richards Layton & Finger
Attn: Susan M. Hannigan
One Rodney Square
920 North King Street
Wilmington, DE 19801
Hannigan@RLF.com


Jeff Fortis
69 Olive Way
Woodland, CA 95695
jpfortis@gmail.com
jeff@fortis.me


       Re:       Demand for Arbitration, Demand to Cease and Desist, and
                 Litigation Hold


Dear Ms. Hannigan:


        On behalf of our client Warrior Trading, Inc., please find enclosed a Demand for
Arbitration against Jeffrey Fortis pursuant to section 14(g) of the Shareholder Agreement
dated August 18, 2016, as amended by Amendment No. 1 dated December 15, 2017 (the
"Shareholder Agreement").

       As you can see, the Demand for Arbitration seeks to resolve, among other items,
the parties' dispute regarding Mr. Fortis's termination from Warrior Trading for cause, the
termination of his shareholder rights, and the right of the Company and other


                                            mcdonaldcarano.com
                  2300 West Sahara Avenue, Suite 1200 « Las Vegas, Nevada 89102 • 702.873.4100

                    100 West Liberty Street. Tenth Floor   Reno. Nevada 89501   775.788.2000
                              Mailing Address: P.O. Box 2670     Reno. Nevada 89505

                                                      MERIT AS
Mcdonald        carano
     Case 2:19-cv-00627-MCE-KJN Document 5-6 Filed 05/03/19 Page 3 of 9
                                                                                Susan M. Hannigan
                                                                                   January 2, 2019
                                                                                              Page 2




    shareholders to repurchase Mr. Fortis's shares as a result of his termination and/or other
    misconduct. In addition, the Demand for Arbitration contains other causes of action based
    upon Mr. Fortis's actions to sabotage Warrior Trading both before and after his
    termination.

           Relatedly, we write to demand the Mr. Fortis immediately cease and desist from
    taking actions to sabotage Warrior Trading and/or to harass Ross Cameron and Lauren
    Cameron. Specifically, we demand that Mr. Fortis cease and desist from:

           (1) accessing and/or downloading Warrior Trading email, documents, document
    storage systems, calendars, accounts (including without limitation insurance, security,
    social media, internet service provider, and credit card accounts), confidential information,
    and other property and information;

           (2) emailing Ross Cameron, Lauren Cameron, and any other Warrior Trading
    employee;


           (3) creating, posting, or participating in the creation or posting of defamatory and/or
    threatening videos regarding Warrior Trading, Ross Cameron, or Lauren Cameron;

           (4) subscribing Lauren Cameron to receive emails and/or text alerts from third
    parties;


           (5) disrupting the business of Warrior Trading, Ross Cameron, and/or Lauren
    Cameron, including their business relationships;


           (6)   harassing   any Warrior Trading employees,         including    Ross   and   Lauren
    Cameron;


           (7) any other actions prohibited by law or applicable agreement.


    Mr. Fortis's actions in this regard are unlawful, defamatory, and harassing and may
    subject him to civil liability. Warrior T rading is prepared to take any and all available action
    to prevent further disruption, including without limitation reporting any continuing
    harassing or unlawful conduct to law enforcement.


           In addition, Warrior Trading demands that any videos posted to YouTube
    regarding Warrior Trading,         Ross   Cameron,      or Lauren     Cameron       be   removed
    immediately.
Mcdonald        carano
     Case 2:19-cv-00627-MCE-KJN Document 5-6 Filed 05/03/19 Page 4 of 9
                                                                             Susan M. Hannigan
                                                                                 January 2, 2019
                                                                                           Page 3




           Finally, Warrior Trading hereby demands that Mr. Fortis immediately return
    any and all Warrior Trading property, including without limitation the Apple laptop
    purchased by Warrior trading, any keys, key cards, documents, or other Company
    property or information. Please not that Warrior Trading originally demand return of
    these items via mail with the October 16, 2018 termination letter. To date, Mr. Fortis has
    failed to return any Company property.

           This letter does not contain a complete recitation of all claims, issues, or facts
    related to this matter or which may be pursued by Warrior Trading or any of its directors,
    officers, shareholders, or other related or affiliated parties. This letter does not constitute
    and should not be construed as a waiver of any rights or remedies by Warrior Trading,
    Ross Cameron, or Lauren Cameron. All rights are hereby expressly reserved,

           As these matters have resulted in litigation, you are reminded that Mr. Fortis has
    a duty to protect and preserve evidence including, without limitation, tangible items and
    documentation and electronically-stored information ("ESI") as discuss below:

           1.       TANGIBLE ITEMS AND DOCUMENTS

         Tangible   items  and  documentation   include,  without   limitation, written
    communications, notes of communications, recordings, hard drives and other digital
    storage devices, and voicemails of any kind.


            2.      ESI


                    A.     Information Subject to Preservation


           ESI subject to preservation includes information stored on digital systems and
    devices.     Digital systems and devices include systems and devices that are currently in
    use and systems and devices that are no longer in use. Digital systems and devices also
    include systems and devices to which Mr. Fortis does not have immediate proximity, but
    over which Mr. Fortis has agency.     Examples of such systems and devices include,
    without limitation, servers, computers, laptops, smartphones and tablets, messaging
    systems, digital devices, and cloud repositories.


           The term "ESI" should be afforded the broadest possible definition.      It includes, by
    way of example and not limitation, potentially relevant information stored electronically,
    magnetically, or optically as accounting system files, digital communications (e.g., email,
    groupware, voicemail, and text messages), word-processed documents and drafts,
    spreadsheets and tables and worksheets, sound recordings (e.g., .WAV and .MP3 files),
Mcdonald           carano
        Case 2:19-cv-00627-MCE-KJN Document 5-6 Filed 05/03/19 Page 5 of 9
                                                                             Susan M. Hannigan
                                                                                 January 2, 2019
                                                                                           Page 4




  databases, calendar and diary application data (e.g., Outlook PST), and backup and
  archival files.

          ESI resides within electronic, cloud-based, magnetic, and optical storage media.
  Some ESI may reside in areas Mr. Fortis deems reasonably accessible. Some ESI may
  reside in areas Mr. Fortis deems not reasonably accessible. ESI stored in areas that Mr.
  Fortis deems not reasonably accessible must be preserved so as not to deprive my
  client's right to secure the evidence or the arbitrator's right to adjudicate any issues.

                    B.   Immediate Intervention


         Mr. Fortis must act immediately to preserve potentially relevant ESI including,
  without limitation, information concerning all claims and defenses in this dispute with a
  Created or Last Modified date on or after January 1, 2016, through the date of this
  demand.


          Adequate preservation of ESI requires more than simply refraining from efforts to
  destroy or dispose of such evidence. Mr. Fortis must also intervene to prevent loss due
  to routine operations that Mr. Fortis or third parties use (including cloud-based systems),
  and Mr. Fortis must employ proper techniques and protocols suited to protection of ESI.
  Be advised that sources of ESI may be altered and erased by continued use of Mr. Fortis's
  computers and other devices.


         Booting a computer, digital device, or server and examining its contents or running
  any application on a local system or cloud-based system may irretrievably alter the
  evidence it contains and may constitute unlawful spoliation of evidence. Consequently,
  alteration and erasure may result from Mr. Fortis's failure to act diligently and responsibly
  to prevent the loss or corruption of ESI.


         Nothing in this demand for preservation of ESI should be understood to diminish
  Mr. Fortis's concurrent obligation to preserve documents, tangible things, and other
  potentially relevant evidence.


                    C.   Suspension of Routine Destruction

         Mr. Fortis is directed immediately to initiate a litigation hold for potentially relevant
  ESI and to act diligently and in good faith to secure and audit compliance with such
  litigation hold. Mr. Fortis is further directed immediately to identify and modify or suspend
  features of Mr. Fortis's information systems and devices that in routine operation operate
  to cause the loss of potentially relevant ESI.   Examples of such features and operations
                    *1


Mcdonald   c(|j carano
     Case 2:19-cv-00627-MCE-KJN Document 5-6 Filed 05/03/19 Page 6 of 9
                                                                             Susan M. Hannigan
                                                                                January 2, 2019
                                                                                          Page 5




    include, without limitation, purging the contents of local or cloud email repositories by age,
    capacity, or other criteria; using data or media wiping, disposal, erasure, or encryption
    utilities or devices; overwriting, erasing, destroying, or discarding any log files or back up
    media; re-assigning, re-imaging, or disposing of systems, servers, devices, or media;
    running antivirus or other programs effecting wholesale metadata alteration; releasing or
    purging cloud storage repositories; using metadata stripper utilities; executing drive or file
    defragmentation or compression programs; and overwriting, erasing, destroying, or
    discarding any data from electronic devices.

                   D.     Guarding Against Deletion


             Mr. Fortis should anticipate that his agents, employees, or others may seek or
    inadvertently act to hide, destroy, or alter ESI, and Mr. Fortis must act to prevent or guard
    against such actions. Especially where devices have been used for Internet access or
    personal communications, Mr. Fortis should anticipate that users may seek to delete or
    destroy information that they regard as personal, confidential, or embarrassing and, in so
    doing, may also delete or destroy potentially relevant ESI. This concern is not unique to
    Mr. Fortis. The destruction of evidence in this matter may occur with such regularity that
    all custodians of ESI and their counsel are obliged to anticipate and guard against it.

                    E.    Methods of Data Preservation

           I demand that Mr. Fortis employ forensically sound methods to preserve ESI.
    Failure to employ such methods poses a significant threat of spoliation and data loss.
    "Forensically sound" means duplicating all data stored on the evidence media while
    employing a proper chain of custody. "Forensically sound" includes using tools and
    methods that make no changes to the evidence and that support authentication of any
    duplicate as a true and complete bit-for-bit image of the original. Forensically sound
    methods for preserving ESI guard against changes to metadata and preserve all parts of
    the electronic evidoncc, including in the so called "unallocated clusters," holding deleted
    files.


          Mr. Fortis should take affirmative steps to prevent anyone with access to his data,
    systems, and archives from seeking to modify, destroy, or hide electronic evidence on
    network or local hard drives (such as deleting or overwriting files, using data shredding
    and overwriting applications, performing defragmentation, re-imaging or replacing drives,
    encrypting data, compressing data, and using software to camouflage data such as
    steganography).
                  A   1




Mcdonald m- CARANO
    Case 2:19-cv-00627-MCE-KJN Document 5-6 Filed 05/03/19 Page 7 of 9
                                                                            Susan M. Hannigan
                                                                               January 2, 2019
                                                                                         Page 6




          Preservation of data on local hard drives is achieved by first creating, and then
    authenticating, a forensically qualified image (copy) of all sectors of the drive. Such a
   forensically qualified duplicate may also be called a bitstream image of the drive.        Be
    advised that a conventional backup of a hard drive is not a forensically qualified image,
   because it captures only active unlocked data files.      It fails to produce forensically
   significant data that may exist in such areas as unallocated space, slack space, and the
   swap file.


          Once obtained, each such forensically qualified image (copy) should be labeled to
   identify the date of acquisition, the person or entity acquiring the image, and the system
   and medium from which it was obtained. Each such forensically qualified image (copy)
   should be preserved without alteration and validated with SHA-256 and MD5 hashes.


          ESI must be preserved in the form or forms in which it is ordinarily stored and
   maintained, not in the manner that data is displayed on a computer monitor or how it
   appears when it is printed.


          Preservation must include system and application metadata. System metadata is
   information describing the history and characteristics of ESI. This information is typically
   associated with tracking or managing an electronic file.   It often includes data reflecting a
   file's name, size, location, and dates of creation and last modification or access.       For
   electronic mail, metadata includes all header routing data and Base 64 encoded
   attachment data in addition to the To, From, Subject, Received Date, CC and BCC fields.


          Application metadata is information that's automatically included or embedded in
   electronic files but that may not be apparent to a user, displayed on a computer screen,
   or printed out in reports.      This data may include deleted content, commentary,
   collaboration data, and dates of creation and printing. Be advised that metadata may be
   overwritten or corrupted by careless handling or improper steps to produce ESI.


                 F.       Home Systems, Laptops, Cloud Systems, and Other ESI Venues


          Mr. Fortis should determine whether any home or portable systems or electronics
   might contain potentially relevant data. To the extent that employees, contractors, or
   agents have sent or received potentially relevant emails or texts, or created or reviewed
   potentially relevant documents, Mr. Fortis must preserve the contents of systems,
   devices, and media used for these purposes (including potentially relevant data not only
   from portable and home computers, but also from portable USB drives, users'
   smartphones, tablets, cloud systems, voicemail boxes, or other forms of ESI storage).
   Similarly, if employees, contractors, or agents used cloud-based or browser-based email
Mcdonald         carano
     Case 2:19-cv-00627-MCE-KJN Document 5-6 Filed 05/03/19 Page 8 of 9
                                                                            Susan M. Hannigan
                                                                                January 2, 2019
                                                                                          Page 7




    accounts or services (such as Hotmail, Gmail, Yahoo Mail, or the like) to send or receive
    potentially relevant messages and attachments, the contents of these account mailboxes
    (including Sent, Deleted, and Archived Message folders) should be preserved.


                     G.     Ancillary Preservation


            Mr. Fortis must preserve documents and other tangible items that may be required
    to access, interpret, or search potentially relevant ESI including logs, control sheets,
    specifications, indices, naming protocols, file lists, network diagrams, flow charts,
    instruction sheets, data entry forms, abbreviation keys, username and password rosters,
    and the like.


           Mr. Fortis must preserve any passwords, keys, or other authenticators required to
    access encrypted files or run applications, along with the installation disks, user manuals,
    and license keys for applications required to access the ESI.


           Mr. Fortis must preserve any cabling, drivers and hardware, standard CD or DVD
   optical disk drives, if needed to access or interpret media on which ESI is stored. This
   includes tape drives, bar code readers, and other legacy or proprietary devices.


                     H.    Agents, Attorneys, and Third Parties


           Mr. Fortis's preservation obligation extends beyond ESI in his care, possession,
   custody, or control and includes ESI in the custody of others that is subject to his direction
   or control.      Accordingly, Mr. Fortis must notify any current or former agent, attorney,
   employee, custodian, or contractor in possession of potentially relevant ESI to preserve
   such ESI to the full extent of Mr. Fortis's obligation to do so, and Mr. Fortis must take
   reasonable steps to secure their compliance.


                     I.    Confirmation of Compliance


          Please confirm in writing by close of business on January 9, 2019 that Mr. Fortis
   has taken the steps outlined in this letter to preserve ESI and tangible documents
   potentially relevant to this potential action. If Mr. Fortis has not undertaken the steps
   outlined above, or if Mr. Fortis has taken other actions, please describe in writing what
   Mr. Fortis has done to preserve potentially relevant evidence.


         In addition, please confirm in writing by close of business on January 4, 2019 that
   any and all videos regarding Warrior Trading, Ross Cameron, and/or Lauren Cameron in
   which Mr. Fortis has participated in creating or posting on the internet have been
Mcdonald        carano
     Case 2:19-cv-00627-MCE-KJN Document 5-6 Filed 05/03/19 Page 9 of 9
                                                                        Susan M. Hannigan
                                                                           January 2, 2019
                                                                                   Page 8




    removed. Finally, please contact me to arrange for Mr. Fortis' return of Warrior Trading
    property.


             I look forward to hearing from you.

                                                    tncerely,




                                                   Leigh Goddari


    LTG/pm
    Enclosure
    cc:      (via email)
             Client
             Timothy M. Holly
             Ryan P. Newell
    4844-3883-0212, v. 2
